DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,545,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pages 7-13, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1, 2 and 4-20 under Double Patenting and Claims 1 and 4-7 under 35 USC § 103 have been fully considered and are persuasive. The Double Patenting of Claims 1, 2 and 4-20 and the 35 USC § 103 of Claims 1 and 4-7 have been withdrawn.
.
Allowable Subject Matter
Claims 1-20 are allowed.
The reasons for the allowable subject matter are set forth in the prior Office Action filed 05/24/2022 and Applicant's Remarks (page 8, fourth paragraph-page 12, fourth paragraph), filed 07/14/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872
July 25, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872